      Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiffs,                18-cv-942 (JGK)

           - against -                           ORDER

NICHOLAS J. GENOVESE, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has received the attached motion for discovery

pursuant to Federal Rule of Civil Procedure 26(f). Rule 26(f)

requires the parties to consult with respect to the course of

discovery in a case and to provide a report to the Court. It

does not provide for a motion for discovery. The Federal Rules

of Civil Procedure provide for other discovery devices.

Therefore, the motion for discovery pursuant to Rule 26(f) is

denied as moot.

     A discovery guide prepared by the pro se office for pro se

litigants is attached to this Order. The defendant may also

seek legal advice from the New York Legal Assistance Group

(NYLAG) at 212 659-6190 for assistance. A flyer about contacting

NYLAG is also attached to this Order.
         Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 2 of 17



     Chambers will mail a copy of this Order and attachments to

the pro se party at:

     Nicholas Genovese
     #17079104
     Metropolitan Detention Center
     P.O. Box 329002
     Brooklyn, NY 11232-9002

SO ORDERED.


Dated:       New York, New York                  /s/ John G. Koeltl
                                            _____________________________
             May 27, 2020                          John G. Koeltl
                                             United States District Judge




                                       2
Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 3 of 17
Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 4 of 17
              Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 5 of 17


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK



                                      DISCOVERY
          This guide is intended to be a summary of basic discovery procedures. The statements in
          this guide do not constitute legal advice and may not be cited as legal authority. This
          guide does not take the place of the Federal Rules of Civil Procedure, this court’s local
          rules, or the individual practices and orders of the judges of this court. Parties using this
          guide remain responsible for complying with all applicable rules of procedure.


Introduction to Discovery
What is discovery?
     • Discovery is the process through which the parties exchange information that may be
       helpful to prove their claims or defenses.
     • The discovery process is governed by Federal Rules of Civil Procedure 26–37, 45, and
       the court’s Local Civil Rules.
     • Discovery generally begins after the defendant files an answer, the parties hold a
       discovery planning conference, and the judge issues a scheduling order.
     • The discovery process is designed to go forward between the parties with minimal
       court involvement. Discovery issues should only be raised with the court if the
       parties have a dispute and cannot resolve the disagreement themselves.
     • This packet will discuss the different discovery methods.
     • Although many of the instructions below refer to “you,” the requirements described
       apply to all parties.

How do I serve discovery requests and responses?
     • A discovery request or response can be served by any method described in Federal
       Rule of Civil Procedure 5(b), including:
          o      by mailing it
          o      by handing it to the person
          o      by leaving it at the person’s office with a clerk or person in charge, or
          o      by emailing it, if the parties have agreed to exchanging documents by email.
     • To serve a discovery request on a nonparty (where permissible), you must follow the
       procedures in Federal Rule of Civil Procedure 45.


                                      500 PEARL STREET | NEW YORK, NY 10007
                                  300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                         PRO SE INTAKE UNIT: 212-805-0175

Rev. 6/29/2016
          Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 6 of 17

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 2



   • You must sign your discovery requests and responses and include your name,
     address, phone number, and email address (if available).

Do I have to file discovery requests or responses with the court?
   • No. Federal Rule of Civil Procedure 5 and Local Civil Rule 5.1 state that discovery
     documents should not be filed with the court unless the judge requires the parties to
     file them.

What are initial mandatory disclosures? (Rule 26(a))
   • There is certain information that the parties must share with each other once a
     lawsuit has been filed, even before the other party requests it. Within 14 days after
     your discovery planning conference with your adversary, each party must provide to
     the other party:
      o    The name, address, and phone number of anyone likely to have discoverable
           information that the party may use to support a claim or defense
      o    A copy or a description (including category and location) of all documents,
           electronically stored information, and tangible things that the party has and may
           use to support a claim or defense
      o    A calculation of each category of damages the party is claiming and the
           documents or materials on which the calculation is based
      o    Any insurance agreement the party may have that may pay any judgment
           against it or that may indemnify or reimburse for payments made to satisfy the
           judgment.
   • There are certain types of cases that are exempt from these initial disclosures. For
     example, if you are currently incarcerated, these disclosures are not automatically
     required in your case. Refer to Federal Rule of Civil Procedure 26(a)(1)(B) to see if
     your case falls into a category that is exempt.

What if I am currently incarcerated?
   • Local Civil Rule 33.2 – which applies to prisoner cases in which the plaintiff does not
     have a lawyer and alleges (1) use of force; (2) inmate-against-inmate assault; or
     (3) disciplinary due process violations where the punishment was confinement in the
     segregated housing unit for more than 100 days – requires defendants to
     automatically provide certain discovery to the plaintiff.
   • The defendants must disclose the required information and documents within 120
     days of when the complaint is served.
          Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 7 of 17

                                                                      United States District Court, S.D.N.Y.
                                                                                          Discovery Page 3



What else must the parties disclose?
   • If a party plans to call an expert witness, the party must provide an expert report that
     includes, among other things, a complete statement of all opinions the expert will
     express. See Fed. R. Civ. P. 26 (a)(2).
   • If your case proceeds to trial, there is additional information that the parties will have
     to disclose, such as the identity of any witnesses they plan to call at trial. The judge
     will issue an order describing and setting a schedule for these pretrial disclosures.

What is the scope of discovery? (Rule 26(b))
   • Unless the judge sets other limits, parties may obtain discovery regarding any
     nonprivileged matter
      o    that is relevant to a claim or defense of any party, and
      o    is proportional to the needs of the case, considering
           •   the importance of the issues at stake in the case
           •   the amount in controversy in the case
           •   your access to information relative to your adversary and your resources
           •   the importance of the discovery in resolving the issues, and
           •   whether the burden and expense of the proposed discovery outweighs its
               likely benefit.

What are the limits on discovery? (Rule 26(b))
   • The court may impose further limits on discovery, because, for example:
      o    the discovery seeks information already provided or available from a more
           convenient and less expensive source
      o    the party seeking the discovery has already had a chance to obtain the
           information
      o    the discovery seeks documents and tangible things prepared for trial, or
      o    the information requested is privileged, for example, due to the attorney-client or
           doctor-patient privilege, or is protected by confidentiality agreements.

What if the parties have a disagreement about discovery?
   • Disagreements about discovery are not uncommon. All parties must conduct
     discovery in good faith. This means that they must attempt to resolve disputes
     between themselves, for example, by discussing the matters in a telephone call,
     before seeking assistance from the judge.
        Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 8 of 17

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 4



   • If the parties are unable to resolve discovery disputes after making good faith efforts
     to do so, it may be necessary to seek the judge’s intervention.
   • If you are not able to resolve discovery disputes by discussing them with the other
     side, Local Civil Rule 37.2 requires that you request a conference with the judge. You
     do this by writing a letter to the judge and delivering or mailing the letter to the Pro
     Se Intake Unit (the courthouse addresses are on the front page of this document).

Pretrial Conferences
   • The judge may schedule a number of pretrial conferences in your case.
   • Once the defendant has filed an answer to the complaint, or after there has been a
     decision on a motion to dismiss the complaint, the judge may schedule an initial case
     management conference, also known as a Rule 16 conference or scheduling
     conference.
   • A pretrial conference typically is held in the judge’s courtroom with the parties or
     their lawyers present. In prisoner cases or cases where a party does not live in the
     area, the conference may be held by telephone or videoconference.
   • At the conference, the parties and the judge will discuss and resolve scheduling or
     discovery issues or other matters.
   • Scheduling of conferences is not automatic; it is up to the judge whether and when to
     hold conferences.
   • Later pretrial conferences may be held to deal with changes to the schedule, to try to
     settle the case, to resolve discovery disputes, or to discuss a plan for trial.

The Initial Case Management Conference (Rule 16)
   • The initial case management conference often is the first opportunity for you and
     opposing counsel to meet with the judge and briefly describe the nature of your
     claims and the defendant’s defenses. The judge will discuss discovery and the
     parties’ discovery plan (if there is one), and whether the case can be settled at an
     early date.
   • Opposing counsel may contact you to discuss a plan for discovery. This is because,
     except in certain types of cases (for example, where the plaintiff is incarcerated and
     does not have an attorney), Federal Rule of Civil Procedure 26(f) requires that you
     and the other parties to your case hold a conference to make a plan for discovery.
   • This conference, which may be by telephone, must be held as soon as possible, but at
     least 21 days before the court is to hold an initial case management conference or a
     scheduling order is due. See Fed. R. Civ. P. 16.
          Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 9 of 17

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 5



   • After the parties have their discovery conference, they must submit an outline of
     their proposed discovery plan to the court.
   • At the initial case management conference, the parties and the judge will discuss a
     plan for discovery. At or after the conference, the judge will likely enter a scheduling
     order setting deadlines for amendment of the pleadings, motions, and the completion
     of discovery.

Conduct at All Conferences
   • When attending a conference, all parties should show respect for the judge by
     dressing neatly and being on time. A conference may be held in the courtroom or in a
     conference room.
   • If the conference is held in the courtroom, the judge will sit on the bench and the
     parties will sit at the tables. The judge’s deputy clerk will tell you where to sit.
   • Whenever you speak to the judge, you should stand, unless the judge says otherwise.
     It is customary to refer to the judge as “Your Honor.”

Interrogatories (Rule 33)
What are interrogatories?
   • Interrogatories are written questions that the parties may serve on each other to help
     them learn information about the case.
   • Federal Rule of Civil Procedure 33 and Local Civil Rules 33.2 and 33.3 explain the
     requirements for interrogatories.

To whom can I direct interrogatories?
   • You may serve interrogatories only on parties to the litigation.

How much does it cost to serve interrogatories?
   • The only cost is the cost of drafting and serving the questions on the party.

What types of questions can I ask?
   • The purpose of your interrogatories should be to uncover evidence for your case.
   • Under Local Civil Rule 33.3, at the beginning of discovery, interrogatories may only
     be used to find out:
      o    the names of witnesses who may have information about the case
      o    the value of damages alleged
      o    the existence of documents relating to the case, or
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 10 of 17

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 6



      o   the existence of physical evidence.

Do I need the judge’s permission to serve interrogatories?
   • Generally, no, but you would need to ask the judge’s permission:
      o   to ask a party to answer more than 25 interrogatories, or
      o   to serve interrogatories at the beginning of discovery that are outside the scope
          of the four categories listed above.

Do my interrogatories need to be in a particular format?
   • Your interrogatories should be in a numbered list.

How do I respond to interrogatories?
   • You have 30 days to respond to interrogatories, but you may ask the other party for
     more time. If the other party declines, you may write to the judge to ask for an
     extension of time.
   • You must answer each interrogatory separately and fully in writing and under oath.
   • If you have an objection to an interrogatory, you must explain it in writing. If you
     object only to part of the interrogatory, you must respond to the other part.
   • If you do not understand what is being asked, you should first try to discuss it with
     the other party, rather than objecting or writing to the judge.
   • If the other party believes that your objection is incorrect or unreasonable, that party
     may ask the judge to order you to respond.

What if I am not sure of the answer to an interrogatory?
   • You must answer an interrogatory to the best of your ability with all the information
     available to you.
   • You must look for the answer to an interrogatory if it can be found in your records or
     some other available place.
   • It is inappropriate to answer “I don’t know” to an interrogatory if the information
     needed to answer the question is available to you.

What if I want to change my answer after I have responded to an interrogatory?
   • If you learn something new that would change your response to an interrogatory,
     you must let the other party know.
   • You should send a letter amending your answer to include the new information.
     Your amended answer, like your original response, must be under oath.
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 11 of 17

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 7



Requests for Production of Documents (Rule 34)
What is a Request for Production of Documents?
   • Requests for production of documents allow you to obtain or inspect documents,
     electronically stored information, or tangible objects relevant to your case.

On whom can I serve document requests?
   • Document requests can be served on anyone, not just parties to the lawsuit.
   • Federal Rule of Civil Procedure 34 explains the requirements for document requests
     to be served on parties to the lawsuit. Federal Rule of Civil Procedure 45 explains the
     requirements for service on nonparties.

What types of information can I obtain or inspect through a document request?
   • Designated documents or electronically stored information – including writings,
     drawings, charts, photographs, images, etc.
   • Any designated tangible things (for you to inspect, copy, test, or sample), including
     physical objects that are not documents, or
   • Property (for you to inspect, photograph, or measure).

How much does it cost to serve a request for production of documents?
   • To serve a party to the lawsuit, the only cost is that of drafting and serving the
     request.
   • There will be costs to serve a nonparty. See Fed. R. Civ. P. 45.

Do my requests for document production need to be in a particular format?
   • Your requests should be in a numbered list.

How long do I have to respond to document requests?
   • You have 30 days to serve a written response to document requests, but you may ask
     the other party for more time. If the other party declines, you may write to the judge
     to ask for an extension of time.
   • You must produce the requested documents either at the time stated in the request or
     at another reasonable time that you specify in your response.

In what form do I produce the requested documents?
   • You must produce the documents in the form in which they are ordinarily
     maintained, or in reasonable usable form, unless otherwise specified in the request.
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 12 of 17

                                                                   United States District Court, S.D.N.Y.
                                                                                       Discovery Page 8



   • You should organize and label the documents to correspond with the categories in
     the request.

Do I have to produce all of the requested documents?
   • You must respond in writing to every individual document request. You can either
     produce the document or object to the request.
   • You can object to part of a request, or the full request, but you must state a specific
     reason for each objection.

Do I have to turn over medical or arrest records?
   • If your physical or mental condition is at issue in the lawsuit, or if your criminal
     history is at issue, you may be required to produce, or authorize release of, your
     medical records or arrest records.

Depositions (Rules 27-32)
What is a deposition and how does it work?
   • A deposition is a procedure used to get the testimony of a party or nonparty witness
     before trial.
   • Depositions are conducted in a question-and-answer format and are generally
     recorded by a stenographer or by electronic means.
   • The deponent (the person who is being deposed) answers questions under oath,
     meaning that he swears or affirms that all of his answers are true.

Do parties need the judge’s permission to take a deposition?
   • Each party is allowed to take up to ten depositions without the judge’s permission.
   • A party generally does not need the judge’s permission to take a deposition, except
     when:
      o   the deponent is in prison
      o   the party has already taken ten depositions
      o   the deponent has already been deposed in the same case, or
      o   the party wants to take the deposition before the pretrial discovery conference.

How do I arrange for a deposition?
   • First, consult with the attorneys for the other parties to choose a convenient time and
     location for the deposition. Then, serve a notice of deposition on all the parties to the
     suit and the deponent within a reasonable time before the deposition is scheduled.
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 13 of 17

                                                                 United States District Court, S.D.N.Y.
                                                                                     Discovery Page 9



   • You must arrange a location to take a deposition, hire a court reporter or someone
     authorized to administer oaths and take testimony, and arrange for an interpreter if
     one is necessary.
   • You are responsible for making sure the deposition is recorded and determining the
     method for recording the deposition. The deposition can be recorded by any method
     as long as the deponent is sworn in, but it is usually recorded by means of
     stenograph, audiotape, videotape, or tape recorder. You are responsible for paying
     the cost of the recording.
   • A deposition can be taken by telephone or other remote means if the parties agree or
     if the court orders it.
   • You may take a deposition at the courthouse. You may also arrange for the court to
     provide recording equipment. To make the arrangements, contact the Pro Se Intake
     Unit.

How much will it cost to depose someone?
   • Depositions can be expensive because you need to pay the court reporter or person
     who will administer the oath as well as a translator if one is necessary.
   • If you plan to use the deposition testimony as evidence, you will also need to pay for
     the recording of the deposition to be transcribed. The transcription could cost around
     $4 per page. The transcript for an hour-long deposition may consist of around 35-45
     pages. If you took a deposition that lasted four hours with a court reporter, the cost
     could be approximately $1,000.

What does a notice of deposition have to include?
   • The notice of the deposition must state the time and place of the deposition, and if
     known, the deponent’s name and address.
   • If you do not know the deponent’s name and address, you must provide a general
     description sufficient to identify the person.
   • You must also state the method for recording the testimony.

When do I need to get a subpoena for a deposition?
   • If you want to depose a nonparty to the lawsuit, you must first request a subpoena
     from the Pro Se Intake Unit. You will be required to serve the subpoena and pay
     witness fees and reasonable travel expenses. See Fed. R. Civ. P. 45.

How long can a deposition last?
   • A deposition is limited to one day of seven hours. If a deposition will last more than
     seven hours, you must get permission from the judge.
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 14 of 17

                                                                   United States District Court, S.D.N.Y.
                                                                                      Discovery Page 10



What can I ask at a deposition?
   • Generally, you may ask questions about matters that are relevant to any party’s
     claims or defenses.

Does the deponent have to answer all of the questions?
   • Generally, the deponent has to answer all of the questions.
   • The deponent may make an objection during the deposition, but his testimony must
     still be taken and the objection will later be reviewed by the judge. A deponent may
     refuse to answer a question in only two situations:
      o   to preserve a privilege such as the attorney-client privilege or doctor-patient
          privilege, or
      o   when the judge has already ordered that the question does not need to be
          answered.
   • If there is a dispute about what can be asked, it may be necessary to call the judge to
     ask for a ruling.

Can the deponent change his or her testimony after the deposition?
   • The deponent has 30 days after being notified that the transcript or recording is
     available to review the transcript.
   • If the deponent would like changes to be made, he can sign a statement listing those
     changes and the statement will be attached to the deposition transcript, but the
     original transcript will not be changed.

What if I can’t take a deposition because I am incarcerated or because it is too
expensive?
   • If you cannot appear at a deposition or you cannot afford to take one, you may use
     interrogatories to get answers to questions from a party to the case or an employee of
     the party.
   • You may also ask the judge about alternative procedures that may be available.

Requests for Admission (Rule 36 and Rule 37)
What is a request for admission?
   • In a request for admission, one party asks another party to agree to the truth of
     specified facts or to the genuineness of specified documents.
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 15 of 17

                                                                  United States District Court, S.D.N.Y.
                                                                                     Discovery Page 11



   • If both parties admit to the truth of a fact or validity of a document, the court will
     treat that fact or document as true for the rest of the litigation process. An admission
     in a particular lawsuit cannot be used as an admission in a different lawsuit.
   • Requests for admission are often most useful near the end of the discovery period,
     when they can help narrow the issues for trial.

What can I request admission to?
   • Facts – for example, that Officers Brown and James were present at the incident
   • The law that applies to a fact – for example, that Officers Brown and James are state
     actors
   • The authenticity of documents – for example, that a document is the police report
     filed by Officers Brown and James relating to the incident

Are there matters that are not appropriate for requests for admission?
   • Yes. You should not ask other parties to admit to matters that you know are
     disputed. For example, you should not ask the defendant to admit “that Officer
     Brown beat me up.”

How many requests for admission can I serve?
   • The rules do not limit the number of admissions you may request. Admissions from
     both parties can help speed up the litigation process and make it easier to submit
     documents into evidence. But requests for admission should be made in good faith
     and should not be so numerous as to be unduly burdensome to the opposing party.

Do my requests for admission need to be in a particular format?
   • Your requests should be in a numbered list.

How do I respond to a request for admission?
   • You have 30 days to serve a written response to a request for admission, but you may
     ask the other party for more time. If the other party declines, you may write to the
     judge to ask for an extension of time.
   • You may admit the matter, specifically deny it, or state in detail why you cannot
     truthfully admit or deny it. You may also specify that you admit one part and deny
     or qualify the rest.
   • You must state the grounds for objecting to a request.
       Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 16 of 17

                                                                   United States District Court, S.D.N.Y.
                                                                                      Discovery Page 12



What happens if I do not respond to a request for admission?
   • If you do not respond to a request for admission within the time frame, the matter
     will be considered admitted.

What happens if I deny a request for admission?
   • You may deny requests for admissions that you do not believe to be true.
   • If the other party later proves that the fact is true or the document is authentic, that
     party may make a motion, seeking reasonable expenses, including attorney’s fees,
     that resulted from proving the matter. The judge must grant the motion unless:
      o   the request was objectionable
      o   the admission sought was not important
      o   the party who did not admit had reason to believe they might prevail on that
          matter; or
      o   there was other good reason for the failure to admit.

Physical and Mental Examinations (Rule 35)
Can I be required to submit to a physical or mental examination?
   • If your physical or mental condition is at issue in the lawsuit, the court might order
     you to submit to a physical or mental examination. This might occur, for example, if
     you claim that the other party caused you physical injury or emotional harm.

Who pays for the physical or mental examination?
   • The party that requests the examination must pay for it. You will not have to pay for
     the examination if the other party asks for it.

Do I have to submit to an examination, if asked?
   • A court order is required for a mental or physical examination, unless the parties
     agree to the examination without an order. If you do not agree to an examination, the
     other party can make a motion, asking the judge to order you to submit to one.
   • If you have been ordered to submit to an examination and you have questions about
     the procedure, you should write to the judge.
          Case 1:18-cv-00942-JGK Document 27 Filed 05/27/20 Page 17 of 17




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
